DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 10/4/2018 and 5/8/2019 have been acknowledged.
Objection to the Drawings
The drawings are objected to as they have been submitted in color (grayscaled).  Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2)  is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color (grayscaled). Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

Office Note: Since the automated system flagged this application as having Grayscalled drawings, it appears to the Office that most of the drawings where thick black lines are used, comes through as grayscaled. For example, Figures 4 and 5, 114A and 214E. Further, after further examination, even the titles appear to be Grayscaled. The Office suggests resubmitting clean drawings. This will help determine if this is a drawing issue, or perhaps an upload issue. As currently presented, the Drawings are objected.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1-20 and 23 are pending. Claims 21-22 have been previously cancelled. Claims 1, 12, and 19 are the independent claims. Claims 2, 12, and 19 have been amended.  This “Final” Office action is in response to the “Amendments and Remarks” received on 6/1/2021.



Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 6/1/2021; Applicant's “Amendments and Remarks” have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the Drawing objections, applicants “Amendment and Remarks” have been fully considered and were not persuasive. 
It appears to the Office that most of the drawings where thick black lines are used, comes through as grayscaled. For example, Figures 4 and 5, 114A and 214E. Further, after further examination, even the titles appear to be Grayscaled. The Office suggests resubmitting clean drawings. This will help determine if this is a drawing issue, or perhaps an upload issue. As currently presented, the Drawings are still objected.
With respect to the Title objection, applicants “Amendment and Remarks” have been fully considered and were persuasive. The Title objection has been withdrawn.
With respect to the claim rejections under 35 U.S.C. § 112 (a), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 112 (b) have been withdrawn.
With respect to the claim interpretations under 35 U.S.C. § 112 (f), applicants “Amendment and Remarks” have been fully considered and are not persuasive.
  Applicant remarks “Applicant notes that "vehicle node," and “sensor node” when properly interpreted in view of the specification, is not a non-structural generic placeholder as alleged by the office. Rather, an illustrative "vehicle node" and its corresponding hardware are shown and described at least in conjunction with FIG. 2, reference 14, and paragraphs 0031-0037. Additionally, the specification describes 
First, the MPEP 2181 clearly states “This strong presumption may be overcome if the claim limitation is shown to use a non-structural term that is "a nonce word or a verbal construct that is not recognized as the name of structure" but is merely a substitute for the term "means for," associated with functional language. Lighting World, 382 F.3d at 1360”. Here, just because applicant has not used the terms “means for” or “step for”, does not that the claims are will not be interpreted under 112 (f). 
Second, when an application uses functional language, with nonce terms, such as “node”, the Office MUST look into the specification to further understand the metes and bounds of the claim language and to make the record clear. 
After looking over applicants cited paragraph that support the structure, it still remains unclear what the structure of the nodes are. Are they open ended such as “can be implemented using any solution” or “a node capable of communicating with a corresponding vehicle node 14A-14C using a wireless communications solution” or “Each node 14, 16 is shown including a processing component 22, a storage component 24, a sensor component 26, and a power component 28”? 
Which one does applicant state that cites the clear metes and bounds of the claims? 
generic computer system” would read on these node. Therefore the Office respectfully disagrees and the interpretations under 35 U.S.C. § 112 (f) remain.
Applicant remarks “Applicant submits that interpretation of vehicle node and sensor node as means-plus-function language also is inappropriate since these claim features are not modified by functional language” and the Office respectfully disagrees.
It remains the Office sense, that the first vehicle node “manages” and “processes” and further the sensor node “processes”, thus the Office respectfully disagrees with applicant that there is no “functional” language.
Applicant remarks “Applicant submits that interpretation of vehicle node and sensor node as means-plus-function language also is inappropriate since the claimed nodes are claimed as performing sufficient acts to perform the claimed function” and the Office respectfully disagrees.
It remains the Office sense, that the first vehicle node “manages” and “processes” and further the sensor node “processes”, thus the Office respectfully disagrees with applicant that there is no “functional” language.
Therefore the claim interpretations under 35 U.S.C. § 112 (f) remain.
With respect to the claim rejections under 35 U.S.C. § 101, applicants “Amendment and Remarks” have been fully considered and are persuasive. Therefore the claim rejections under 35 U.S.C. § 101 have been withdrawn.

Claim 1
Applicant remarks “Applicant notes that the Office fails to show that Pradeep discloses any single unit that manages network communication data and uses such data when transmitting monitoring data arranged or combined in the same way as recited in claim 1” and the Office respectfully disagrees.
It remains the Office’s stance that Pradeep discloses the claimed subject matter as mapped out. Pradeep clearly discloses “The locomotive transceiver receives data from the different tracking units, and an on-board computer decodes the information and stores the information in a table. Each row of the table has at least three entries; namely, unit ID, battery strength and signal quality. Signal quality can be selected to be received signal strength, bit error rate measured over a known sync word or carrier-to-interference ratio. The tracking units are framed into a LAN referred to as a "mutter" group. The master tracking unit periodically polls the tracking units in its mutter group, and the collected data are then transmitted by the master unit to the locomotive transceiver and thence via satellite link to the central station” [Pradeep, Col 5 line 30-Col 6 line 7 and Claims 1-4]. Therefore the Office respectfully disagrees as Pradeep clearly states that signal strength and other data is used to determine master unit from all tracking units, that this list is sent to the locomotive vehicle, that the master unit and slave units communicate to determine changes in LAN, and update and pick master units accordingly. Further, Pradeep discloses that the lists are used to communicate 
Applicant remarks “Pradeep does not disclose the master unit maintaining and updating network communication data based on data identifying current routing for communications connectivity between other vehicle nodes received from at least one other vehicle node as in claim 1” and the Office respectfully disagrees.
It remains the Office’s stance that Pradeep discloses the claimed subject matter as mapped out. Pradeep clearly discloses “The locomotive transceiver receives data from the different tracking units, and an on-board computer decodes the information and stores the information in a table. Each row of the table has at least three entries; namely, unit ID, battery strength and signal quality. Signal quality can be selected to be received signal strength, bit error rate measured over a known sync word or carrier-to-interference ratio. The tracking units are framed into a LAN referred to as a "mutter" group. The master tracking unit periodically polls the tracking units in its mutter group, and the collected data are then transmitted by the master unit to the locomotive transceiver and thence via satellite link to the central station” [Pradeep, Col 5 line 30-Col 6 line 7 and Claims 1-4]. Therefore the Office respectfully disagrees as Pradeep clearly states that signal strength and other data is used to determine master unit from all tracking units, that this list is sent to the locomotive vehicle, that the master unit and slave units communicate to determine changes in LAN, and update and pick master units accordingly. Further, Pradeep discloses that the lists are used to communicate from the master, which could be in the middle of the train to the locomotive, and then to 
Applicant remarks “Pradeep does not disclose the master unit transmitting monitoring data using a communications route for communicating with a first group system identified using the network communication data as in claim 1. In contrast, Pradeep discloses direct communications between the master tracking units” and the Office respectfully disagrees.
It remains the Office’s stance that Pradeep discloses the claimed subject matter as mapped out. Pradeep clearly discloses “The locomotive transceiver receives data from the different tracking units, and an on-board computer decodes the information and stores the information in a table. Each row of the table has at least three entries; namely, unit ID, battery strength and signal quality. Signal quality can be selected to be received signal strength, bit error rate measured over a known sync word or carrier-to-interference ratio. The tracking units are framed into a LAN referred to as a "mutter" group. The master tracking unit periodically polls the tracking units in its mutter group, and the collected data are then transmitted by the master unit to the locomotive transceiver and thence via satellite link to the central station” and “The master tracking unit performs all the other functions as described above, including maintaining a list of IDs of the members of the mutter group” [Pradeep, Col 5 line 30-Col 6 line 7 and Claims 1-4].  Therefore the Office respectfully disagrees as Pradeep clearly states that signal strength and other data is used to determine master unit from all tracking units, that this list is sent to the locomotive vehicle, that the master unit and slave units communicate to determine changes in LAN, and update and pick master units accordingly. Further, 
Applicant remarks “Pradeep does not disclose that the locomotive maintains and updates network communication data based on data identifying current routing for communications connectivity between other vehicle nodes received from at least one other vehicle node of the plurality of vehicle nodes as in claim 1” and the Office respectfully disagrees.
It remains the Office’s stance that Pradeep discloses this very situation. The Office mapped out these very limitations. Pradeep discloses “The locomotive transceiver receives data from the different tracking units, and an on-board computer decodes the information and stores the information in a table. Each row of the table has at least three entries; namely, unit ID, battery strength and signal quality. Signal quality can be selected to be received signal strength, bit error rate measured over a known sync word or carrier-to-interference ratio. The tracking units are framed into a LAN referred to as a "mutter" group. The master tracking unit periodically polls the tracking units in its mutter group, and the collected data are then transmitted by the master unit to the locomotive transceiver and thence via satellite link to the central station” and “The master tracking unit performs all the other functions as described above, including maintaining a list of IDs of the members of the mutter group” [Pradeep, Col 5 line 30-Col 6 line 7 and Claims 1-4].  Therefore the Office respectfully disagrees as Pradeep clearly states that signal strength and other data is used to determine master unit from all tracking units, that this list is sent to the locomotive vehicle, that the master unit and 
Applicant remarks “Pradeep does not disclose the locomotive transmitting monitoring data using a communications route for communicating with a first group system identified using the network communication data as in claim 1” and the Office respectfully disagrees.
It remains the Office’s stance that Pradeep discloses this very situation. The Office mapped out these very limitations. Pradeep discloses “The locomotive transceiver receives data from the different tracking units, and an on-board computer decodes the information and stores the information in a table. Each row of the table has at least three entries; namely, unit ID, battery strength and signal quality. Signal quality can be selected to be received signal strength, bit error rate measured over a known sync word or carrier-to-interference ratio. The tracking units are framed into a LAN referred to as a "mutter" group. The master tracking unit periodically polls the tracking units in its mutter group, and the collected data are then transmitted by the master unit to the locomotive transceiver and thence via satellite link to the central station” and “The master tracking unit performs all the other functions as described above, including maintaining a list of IDs of the members of the mutter group” [Pradeep, Col 5 line 30-Col 6 line 7 and Claims 1-4].  Therefore the Office respectfully disagrees as Pradeep clearly states that signal strength and other data is used to determine master unit from all 
Claim 6
Applicant remarks “However, Applicant notes that this portion of Pradeep only describes selecting a master tracking unit based on battery strength and signal quality. Pradeep, col. 5, line 60-col. 6, line 7. Such considerations do not disclose, for example, selection of an intermediate vehicle node based on at least one of: range and direction analysis data or a network cost calculation as in claim 6.” and the Office respectfully disagrees.
It remains the Office’s stance that Pradeep discloses this very situation. The Office mapped out these very limitations. Pradeep discloses “The locomotive transceiver receives data from the different tracking units, and an on-board computer decodes the information and stores the information in a table. Each row of the table has at least three entries; namely, unit ID, battery strength and signal quality. Signal quality can be selected to be received signal strength, bit error rate measured over a known sync word or carrier-to-interference ratio. The tracking units are framed into a LAN referred to as a "mutter" group. The master tracking unit periodically polls the tracking units in its mutter group, and the collected data are then transmitted by the master unit to the locomotive transceiver and thence via satellite link to the central station” and “If 
Claim 11
Applicant remarks “Applicant notes that this portion of Pradeep does not describe anything relating to range and direction analysis data” and the Office respectfully disagrees.
It remains the Office’s stance that Pradeep discloses this very situation. The Office mapped out these very limitations. Pradeep discloses “The locomotive transceiver receives data from the different tracking units, and an on-board computer decodes the information and stores the information in a table. Each row of the table has at least three entries; namely, unit ID, battery strength and signal quality. Signal quality can be selected to be received signal strength, bit error rate measured over a known sync word or carrier-to-interference ratio. The tracking units are framed into a LAN referred to as a "mutter" group. The master tracking unit periodically polls the tracking units in its mutter group, and the collected data are then transmitted by the master unit 
Claim 19
Applicant remarks “Applicant submits that the Office fails to show that Pradeep discloses the system of claim 19, including a vehicle node configured to manage network communication data and transmit monitoring data arranged or combined in the same way as claimed therein” and the Office respectfully disagrees.
It remains the Office’s stance that Pradeep discloses this very situation. The Office mapped out these very limitations. Pradeep discloses “The locomotive transceiver receives data from the different tracking units, and an on-board computer decodes the information and stores the information in a table. Each row of the table has at least three entries; namely, unit ID, battery strength and signal quality. Signal quality can be selected to be received signal strength, bit error rate measured over a known sync word or carrier-to-interference ratio. The tracking units are framed into a LAN 
Claims 5 and 7
Applicant further argues that Claims 5 and 7 are also allowable since they depend on allowable subject and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office's respectfully disagrees with applicant’s arguments. Therefore the Office respectfully disagrees.
Applicant remarks “the proposed modification of Pradeep in view of the Office's official notice, even if, arguendo, proper, fails to address the deficiencies of Pradeep cited above with respect to claim 1” and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office's respectfully disagrees with applicant’s arguments. Therefore the Office respectfully disagrees.
Claim 12
Applicant further argues that Claim 12 is also allowable since they depend on allowable subject and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office's respectfully disagrees with applicant’s arguments. Therefore the Office respectfully disagrees.
Applicant remarks “the proposed modification of Pradeep in view of the Office's official notice, even if, arguendo, proper, fails to address the deficiencies of Pradeep cited above with respect to claim 1” and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office's respectfully disagrees with applicant’s arguments. Therefore the Office respectfully disagrees.
Claims 9-10 and 18
Applicant further argues that Claims 9-10 and 18 are also allowable since they depend on allowable subject and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office's respectfully disagrees with applicant’s arguments. Therefore the Office respectfully disagrees.
It remains the Office’s stance that the claimed subject matter has been properly rejected and mapped out. It is also the Office’s stance that all of applicant arguments have been considered and the rejections remain.
Final Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that certain claims contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). Each such limitation will be discussed in turn as follows:
Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, (f) paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.	
Claim limitations 1-20 and 23 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “node” coupled with functional language “configured to” or “managing”, “processing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-20 and 23 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

Claims 1-20 and 23 state managing, processing, and transmitting with a first vehicle node. In the specification, there was not clear structure found. However, in paragraph 0028, it states “Each vehicle node 14A-14C can be configured to process the operating data. Additionally, each vehicle node 14A-14C can communicate monitoring data for the vehicle 12A-12C for processing on a group system 18” and the Office is interpreting this as a generic computer system.
Claims 2 and 17-18 state processing, communicating, and transceiving by a sensor node. In the specification, there was not clear structure found. However, in paragraph 0028, it states “a sensor node 16 can be of any size, have any desired amount of computing capability (e.g., to process data prior to transmitting data to the vehicle node), and/or the like” and the Office is interpreting this as a generic computer system.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Patent 10,091,299. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications require “wherein the communications route is a most efficient communications route for communicating with the first group system according to the network communication data.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 11, 19-20, and 23 rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Pradeep et al. (United States Patent 5,682,139).
With respect to Claim 1: Pradeep discloses “A method comprising: managing, on a first vehicle node located on a first vehicle” [Pradeep, Col 5 line 30-Col 6 line 7 and Claims 1-4];
“network communication data regarding a plurality of vehicle nodes” [Pradeep, Col 5 line 30-Col 6 line 7 and Claims 1-4]; 
“each of the plurality of vehicle nodes being located on a different vehicle” [Pradeep, Col 5 line 30-Col6 line 7 and Claims 1-4]; 
“wherein the managing includes maintaining and updating the network communication data based on current routing data for the first vehicle node to communicate with a first set of vehicle nodes” [Pradeep, Col 5 line 30-Col 6 line 7 and Claims 1-4]; 
“and data identifying current routing for communications connectivity between other vehicle nodes received from at least one other vehicle node of the plurality of vehicle nodes” [Pradeep, Col 5 line 30-Col 6 line 7 and Claims 1-4]; 

“and transmitting, from the first vehicle node, the monitoring data for processing on a first group system corresponding to the first vehicle node” [Pradeep, Col 5 line 30-Col 6 line 7 and Claims 1-4];
“wherein the transmitting uses a communications route for communicating with the first group system identified using the network communication data” [Pradeep, Col 5 line 30-Col 6 line 7 and Claims 1-4].
With respect to Claim 2: Pradeep discloses “The method of claim 1: further comprising: transmitting a request for the operating data relating to the first vehicle for processing by a sensor node located on the first vehicle; and receiving a response to the request from the sensor node” [Pradeep, Col 5 line 30-Col 6 line 7 and Claims 1-4].
With respect to Claim 3: Pradeep discloses “The method of claim 1, wherein the first group system is located on a second vehicle distinct from the first vehicle” [Pradeep, Col 5 line 30-Col 6 line 7 and Claims 1-4].
With respect to Claim 4: Pradeep discloses “The method of claim 3, wherein the second vehicle is physically connected to the first vehicle” [Pradeep, Col 5 line 30-Col 6 line 7 and Claims 1-4].
With respect to Claim 6: Pradeep discloses “The method of claim 1, wherein the transmitting includes dynamically selecting one of a plurality of 
“wherein the selection is based on at least one of: range and direction analysis data or a network cost calculation for each of the plurality of possible intermediate vehicle nodes” [Pradeep, Col 5 line 30-Col 6 line 7 and Claims 1-4]; 
“wherein the transmitting includes transmitting the monitoring data to the selected intermediate vehicle node for forwarding to the first group system” [Pradeep, Col 5 line 30-Col 6 line 7 and Claims 1-4]. 
With respect to Claim 8: Pradeep discloses “The method of claim 1, further comprising identifying, by the vehicle node, at least one error condition based on the processing, wherein the transmitting is in response to the identifying” [Pradeep, Col 5 line 30-Col 6 line 7 and Claims 1-4].
With respect to Claim 11: Pradeep discloses “The method of claim 1, wherein the managing further includes generating and storing range and direction analysis data corresponding to the plurality of vehicles” [Pradeep, Col 5 line 30-Col 6 line 7 and Claims 1-4].
With respect to Claims 19-20: all limitations have been examined with respect to the method in claims 1-4. The system taught/disclosed in claims 19-20 can clearly perform the method of claims 1-4. Therefore claims 19-20 are rejected under the same rationale.
With respect to Claim 23: Pradeep discloses “The method of claim 1, wherein the managing further includes generating and storing range and .
                        Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 5, 7, and 12-17 are rejected under 35 USC 103 as being unpatentable over Pradeep et al. (United States Patent 5,682,139).
With respect to Claim 5: While Pradeep discloses “The method of claim 1, wherein the first vehicle node has a communications range” [Pradeep, Col 5 line 30-Col 6 line 7 and Claims 1-4];
Pradeep does not specifically state that the range is less than 1 kilometer.
It is the Office's stance that the specification of a range of less than 1 kilometer, without any explanation of any well-known benefit of such a range limit, over ANY other range limit is a mere design choice. By choosing a range of less than 1 kilometer, over any other range limit, for instance .95 kilometer, 6 kilometer, 37.2 feet, without the recitation of a known and understood benefit of such a choice, does not distinct the invention over the prior art.  Thus one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of choosing range limit would have been obvious and the design choice of 1 kilometer would have produced predictable results.
With respect to Claim 7: While Pradeep discloses “The method of claim 1, further comprising transmitting the monitoring data generated by the first group system” [Pradeep, Col 5 line 30-Col 6 line 7 and Claims 1-4];

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Pradeep into the invention of Pradeep to not only include transmitting data to the first group periodically as Pradeep discloses but to also be able to response to request and transmit data as also taught by Pradeep with a motivation of creating a more robust system that not only works automatically but can respond to request. Additionally, the claimed invention is merely a combination of old, well known elements such as periodic requests for data or requested data for train car management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claims 12-16: all limitations have been examined with respect to the method in claim 5. The system taught/disclosed in claims 12-16 can clearly perform the method of claim 5. Therefore claims 12-16 are rejected under the same rationale.
With respect to Claim 17: While Pradeep discloses “The system of claim 12, wherein the first vehicle further includes a set of sensors for providing the operating data for processing by the vehicle node, wherein the plurality set of sensors includes at least one sensor node configured to communicate with the 
Pradeep does not specifically state that the communication solution is wireless.
It is the Office's stance that wireless communication, without any explanation of any well-known benefit or a new and unexpected result of choosing wireless over wired communication is a mere design choice. Communication protocols are well known and systems communicating by wired and wireless are also known; further by differentiating the claimed subject matter by an art known feature without reciting a new and unexpected result would be an obvious design choice and involves only routine skill in the art. Thus one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of choosing any wired or wireless communication protocol and it would have been obvious and the design choice would have produced predictable results.
Claims 9-10 and 18 are rejected under 35 USC 103 as being unpatentable over Pradeep et al. (United States Patent 5,682,139) in view of Barone et al, (United States Patent Publication 2007/0208841).
With respect to Claims 9 and 10: While Pradeep discloses “The method of claim 1, further comprising, on the vehicle node: determining that a system is no longer accessible; periodically attempting to reestablish communications with the system for a reestablishment time period” [Pradeep, Col 5 line 30-Col 6 line 7 and Claims 1-4]; 

Pradeep does not specifically state that this is for the first group, rather just another node.
Barone, which is also a self-creating network system for railcars, using mesh networks, teaches “The method of claim 1, further comprising, on the vehicle node: determining that the first group system is no longer accessible; periodically attempting to reestablish communications with the first group system for a reestablishment time period; and searching for a new group system in response to failing reestablish communications with the first group system during the reestablishment time period” [Barone, ¶ 0267-0283];
“The method of claim 1, further comprising, on the vehicle node: receiving a directive reassigning the vehicle node to a second group system; establishing communications with the second group system in response to the directive; and halting communications with the first group system in response to the establishing” [Barone, ¶ 0267-0283].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Barone into the invention of Pradeep to not only use network data and vehicle data to determine a master unit and further determine how to communicate with the locomotive and the central server as Pradeep discloses but to switch groups, based on cars being moved around and initialization of trains as taught by 
With respect to Claim 18: While Pradeep discloses that the system is powered, Pradeep does not go into details about how the power is held or controlled.
Barone, which is also a self-creating network system for railcars, using mesh networks, teaches “The system of claim 17, wherein the at least one sensor node includes a power generating source capable of generating sufficient power required to operate the at least one sensor while the vehicle is in motion, and wherein the vehicle node includes a renewable power generating component” [Barone, ¶ 0044].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Barone into the invention of Pradeep to not only use network data and vehicle data to determine a master unit and further determine how to communicate with the locomotive and the central server as Pradeep discloses but to power the system by regenerative means as taught by Barone with a motivation creating a 
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669